DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim rejections under 35 USC 112 (b) are withdrawn in light of the claim amendments. 

Allowable Subject Matter
Claims 1-5 are allowed. The closest prior art of record fail to anticipate nor render obvious the specific sequence and combination of claimed elements. The closest prior art CN106885812A1 discloses a method and an apparatus based on CT technology for detecting the damage of seedling pot in the crop seedling holding and picking process, which utilize a CT scanner to perform tomography scan of potted crop seedlings in different holding and picking states, and extract and three-dimensionally visualize the pores in the seedling pot, to study the generation and expansion of new pores and cracks in the seedling pot. Related prior art CN106706682A2 discloses a seedling raising method for CT scanning of potted crop seedling and three-dimensional reconstruction and imaging of root system. However, none of the prior art of record teach specific sequence and combination of claimed elements for water stress detection method for tomatoes in a seedling stage based on CT micro-tomography and polarization-hyperspectral imaging multi-feature fusion comprising steps 1-8 as recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        



    
        
            
    

    
        1 Machine Translation of CN106885812A.
        2 Machine Translation of CN106706682A.